Citation Nr: 0013532	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1969.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case was previously 
remanded by the Board for additional development in February 
1997.  The case is now, once more, before the Board for 
appellate review.

The Board notes that during the pendency of the appeal, the 
RO granted a 70 percent evaluation for the veteran's service-
connected psychiatric disorder.  While the veteran appealed 
the RO's August 1993 rating decision granting a 10 percent 
evaluation for post-traumatic stress disorder (PTSD), the 
subsequent partial grant of 70 percent does not terminate the 
issue on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
a veteran has filed a notice of disagreement (NOD) as to the 
assignment of a disability evaluation, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his psychiatric disorder in August 1993, and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
service connection), the propriety of the rating from 
effective date of the award through to final resolution of 
the issue is now on appeal.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
psychiatric disorder. 

In Norris v. West, 12 Vet. App. 413, 420-21 (1999), the Court 
held that when the RO was considering a rating increase from 
a claimant whose schedular rating met the minimum criteria of 
section 4.16(a), and there was evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, an informal claim of entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disability (TDIU) was presented.  

In the February 1997 remand, the Board found that a TDIU 
claim had been raised, based on the provisions of 
38 C.F.R. § 4.16(c) (1996), the 70 percent rating in effect 
for the veteran's service-connected PTSD, and assertions by 
the veteran's representative regarding unemployability, and 
referred the issue to the RO for consideration.  
Consequently, a November 1999 rating decision denied the 
claim.  The veteran was notified of this decision and his 
appellate rights later that month, and voiced no disagreement 
with that decision.

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (1991), an appeal to the Board must be initiated by 
a NOD and completed by substantive appeal after the statement 
of the case is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).  Thus, the issue of entitlement to 
TDIU is not before the Board at this time.

The Board notes that the issue of entitlement an initial 
evaluation in excess of 70 percent for a psychiatric disorder 
is the only issue that has been properly developed and 
certified for appeal.  Accordingly, the Board will limit its 
consideration to this issue.

Lastly, the Board notes that based on a March 1997 statement 
from the veteran, it appears he may wish to raise the issue 
of entitlement to service connection for degenerative disc 
disease of the cervical spine.  As this claim has not been 
adjudicated by the RO, and as it is not inextricably 
intertwined with the issue certified on appeal at this time, 
it is referred back to the RO for appropriate initial 
consideration.  See Parker v. Brown , 7 Vet. App. 116 (1994).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected psychiatric disorder has 
been manifested by nightmares, flashbacks, intrusive 
memories, increased startle response, hypervigilance, 
survivor's guilt, depression, and irritability; it has been 
productive of severe impairment in the ability to establish 
and maintain effective or favorable relationships with 
people.

3.  His psychiatric symptoms are not productive of virtual 
isolation in the community, they are not totally 
incapacitating, and he is not demonstrably unable to obtain 
or retain employment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for a psychiatric disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
4.132, Diagnostic Codes 9400 and 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records show the veteran performed 
duty overseas in the Republic of Vietnam.  His awards and 
decorations include the Combat Infantry Badge, an Air Medal, 
and a Bronze Star Medal.

The veteran filed a claim of entitlement to service 
connection for PTSD in November 1992.

During a December 1992 VA psychiatric examination, the 
veteran reported increased difficulty with his memories of 
Vietnam, and explained that his symptoms were "closing in on 
him more" since the death of his wife three years earlier.  
He stated that he served as an Infantry Squad Leader in 
Vietnam, and indicated that he participated in search and 
destroy missions, ambush missions, and patrols.  He explained 
that his memories regarding Vietnam used to be vague and 
distant, but had become more vivid over the previous three 
years, and were present every day.

The veteran reported that he attended college for five years 
after his separation from service, but did not obtain a 
degree.  He related that he worked various jobs to support 
himself, and began his first long-term employment when he 
started a relationship with his wife in 1977.  He worked for 
Lease-Way Transportation from 1977 to 1980, and was 
subsequently employed by J&M Office Products for two years.  
Thereafter, the veteran held a number of brief jobs, and 
spent most of his time doing artwork.  He reported no 
particular problem getting along with others on the job, and 
indicated that he generally kept to himself.  He stated that 
he had been receiving weekly treatment at the Vet Center over 
the previous six weeks.  

The veteran explained that he used alcohol and drugs after 
his discharge from service, but denied becoming addicted to 
either.  He currently consumed one or two glasses of wine per 
week.  He related that he lost his wife to cancer in 1989, 
and his father died five weeks later.  He explained that he 
moved in with his current girlfriend one month prior to the 
examination, and indicated that he was living on savings, his 
very limited income from selling his artwork, and his 
girlfriend's income.

The veteran reported intrusive recollections of his combat 
experiences, which had become more frequent and vivid, but 
denied experiencing flashbacks.  He related that his 
nightmares had increased in severity over the previous couple 
of years, and indicated that he experienced sleep 
disturbances.  He explained that he felt some survivor's 
guilt, and continued to isolate himself from others.  He 
reported a decreased level of initiative and motivation over 
the previous three years.  He denied hypervigilant behavior, 
irritability, emotional numbing, detachment, or concentration 
or memory problems.  The veteran described an elevated 
startle response, and denied any current suicidal ideation.  
He explained that he did not have many friends, and had no 
close friends other than his girlfriend.  He stated that he 
avoided talking about the war in Vietnam, and never 
elaborated on his experiences. 

The veteran outlined his combat stessors in December 1992 
correspondence.

On VA psychiatric examination in February 1993, the veteran 
reported that he avoided his emotions and feelings since his 
separation from service, and experienced depression, apathy 
and inertia over the years.  He explained that he sought 
treatment at the Vet Center in approximately December 1992, 
after feeling overwhelmed by "a sense of profound sorrow."  
He continued to receive weekly counseling, but was taking no 
medication.  The diagnostic impression was AXIS I : Mild to 
moderate chronic post-traumatic stress disorder.  AXIS II : 
No diagnosis.  AXIS III : No diagnosis.  The examiner noted 
some chronic, depressive symptoms that he would "prefer to 
relate to the PTSD diagnosis [rather] than make a separate 
diagnosis," and indicated that the veteran was never 
suicidal.  He commented that the veteran was previously able 
to work, and "hopefully with therapy," may be able to work 
again.  The physician explained that the veteran experienced 
financial difficulty, and earned money by selling paintings 
and working odd jobs. 

Based on this evidence, an August 1993 rating decision 
granted service connection for PTSD, and granted a 10 percent 
evaluation, effective from November 1992.  The veteran filed 
a notice of disagreement (NOD) with this decision the 
following month.

A November 1993 report from C.R. notes that the veteran 
sought treatment from the VA Medical Center (VAMC) PTSD 
Outpatient Clinic due to persisting problems with insomnia, 
nightmares, restlessness, and increasing conflict in his 
current relationship.  She stated that he was attending 
weekly group counseling, and recently began couples 
counseling.  The record notes a diagnosis of AXIS I : Post-
traumatic stress disorder with vegetative symptoms, and rule 
out major depression.  AXIS II : Deferred.  AXIS III : 
Scoliosis, and "right leg sciatic nerve."  AXIS IV : 
Moderate.  AXIS V : Current GAF - 70.  GAF for past two years 
- 70.

In accordance with the veteran's request, the RO accepted the 
December 1993 personal hearing transcript in lieu of a 
substantive appeal (Form 9).

During the December 1993 personal hearing, the veteran 
testified that he served as an Infantry Squad Leader in 
Vietnam.  Transcript (T.) at 3.  He reported that he 
experienced four or five nightmares a week, and slept two to 
three hours per night.  T. at 3-4 and 7.  He stated that he 
treated his depression with Trazodone, which gave him a 
hangover every morning.  T. at 6-7.  The veteran explained 
that he was overwhelmed by emotions he had suppressed for 20 
years, and reported experiencing more frequent suicidal 
thoughts over the previous year.  T. at 7.  He related that 
he was involved in a "very shaky, very uncertain" 
relationship, and was currently in couples counseling.  T. at 
7.  

The veteran testified that he experienced hypervigilance, 
startle response, and became irritated at the smallest 
things.  T. at 8.  He estimated that he held between 30 and 
35 jobs since his separation from service.  T. at 9.  He 
explained that his four years of employment with the U.S. 
Post Office was the longest job he held, and indicated that 
he left the position because he had problems with authority 
figures and developed homicidal thoughts.  T. at 9.  He 
reported that he lived in eight different residences over the 
previous two years due to restlessness, hypervigilance, and 
withdrawal.  T. at 10.  He characterized his service-
connected psychiatric disorder as "severe," and opined that 
he would not be able to obtain meaningful employment in the 
immediate future.  T. at 10-11.  The veteran submitted 
reports from J.S. and C.M. in support of his claim.  T. at 
13.

A November 1993 letter from J.S., the veteran's readjustment 
counseling therapist, reports that the veteran received 
weekly therapy for his service-connected psychiatric disorder 
from November 1992 to July 1993.  He opined that the veteran 
was severely socially disabled as a result of his PTSD, and 
indicated that he never mentioned a friend or acquaintance 
other than his girlfriend.  The counselor reported that the 
veteran and his girlfriend received "counseling together 
repeatedly," and suggested that their relationship was 
tenuous, in large part, because of the veteran's service-
connected disorder.  He explained that the veteran was an 
intelligent individual who had been underemployed since he 
met him.

December 1993 correspondence from C.M., one of the veteran's 
counselors, indicates that the veteran and his girlfriend had 
been receiving relationship counseling since August 1993.  
She reported that the veteran had been unable to hold a job 
for more than six months over the past three years.  She 
opined that he suffered from "survival guilt," and was just 
beginning to deal with many unresolved issues of grief and 
loss.  The counselor noted that the veteran "frequently 
ha[d] nightmares which awakened him sweating with no memory 
of the dream."  The report indicates that the veteran was 
unable to maintain employment for an extended period of time, 
and experienced difficulty in his relationship with his 
girlfriend due to poor communication, lack of intimacy, and 
frequent deceptive behavior on his part.  The counselor 
concluded that the veteran's social and vocational 
functioning was severely limited because he had few friends, 
participated in no social events, and was chronically 
underemployed.

During a January 1994 VA psychiatric examination, the veteran 
reported that his most serious problems were "survivor guilt 
and psychic numbing."  He explained that he had been unable 
to be very emotional since his period of service in Vietnam, 
which led to problems with intimacy.  He reported lethargy, 
malaise and depression since his separation from service, 
which increased in severity over the previous three and one 
half years.  In addition, he had intrusive thoughts about 
Vietnam, and experienced night terrors three or four times 
per week.  He explained that he arranged his life for 20 
years to avoid PTSD symptoms, but could no longer do this 
after his wife's death in March 1989.  

The veteran stated that he "didn't care what [he] was doing 
in terms of employment," and had eight jobs and eight 
different residences over the previous four years.  Over the 
previous year, he worked as a janitor for six months, a 
delivery driver for a florist for one week, was employed at 
the U.S. Post Office for one week during the Christmas 
season, and worked as a janitor for a school district for two 
weeks.  He explained that he always worked well at every job 
he held, but eventually grew restless and quit.  The veteran 
began working at a video store on a part-time basis two 
months earlier, and was currently earning six dollars per 
hour.  He worked the 5:00 p.m. to 10:00 p.m. shift at the 
video store, and did very little during the day due to his 
"lack of physical and psychic energy."  In addition, he 
explained that he could not find the energy or inspiration to 
do his art work.

The veteran reported that he had been involved in a 
relationship with a woman over the previous 18 months.  He 
described the relationship as "rocky and tenuous," and 
indicated that he and his girlfriend were in couples 
counseling.  He attended group therapy at the Vet Center over 
the previous 12 weeks, and received individual counseling for 
"a number of months."  While his psychiatrist recently 
prescribed Trazodone, he stopped taking this medication 
because it made him feel "drugged."

The veteran was "sad faced" throughout the mental status 
examination, and his affect was depressed.  He spoke in a 
clear, soft, slow voice.  His manner was cooperative, but he 
sat slumped in a chair with his head down, and rarely made 
eye contact.  The veteran was alert and oriented to person, 
place, and time.  There was no evidence of delusional 
thinking, hallucinations, or a thought disorder.  
Psychological insight was poor, and judgment was fair.  
Recent and remote memory and recall were grossly intact, and 
the veteran appeared to be of average intelligence.

The diagnostic assessment was AXIS I : Post-traumatic stress 
disorder, and dysthymia.  AXIS II : No condition.  AXIS III : 
Cervical disc disease.  AXIS IV : Psychosocial stressors - 
Combat experience in Vietnam.  Severity 5, extreme (enduring 
circumstances).  AXIS V : Current GAF - 30.  Highest GAF in 
past year - 30.  The examiner commented that the veteran's 
dysthymic disorder seemed primarily related to his service-
connected PTSD, but explained that his depression had been 
aggravated in recent years by the death of his wife.  He 
noted that the veteran had a history of many different jobs 
over the years, including four over the past year, but tended 
to sabotage them apparently out of survivor guilt.  He opined 
that the his difficulties in employment were directly related 
to his PTSD.  The physician pointed out that the veteran was 
very isolated, and his only significant relationship was with 
his girlfriend, which seemed "very rocky" at the time. 

Based on this evidence, a September 1994 hearing officer's 
decision granted a 70 percent evaluation for PTSD with 
secondary dysthymia.  The award was made effective from 
November 1992.  The RO continued this evaluation in October 
1996.

The Board remanded the case for further development in 
February 1997.  In particular, the Board directed the RO to 
obtain all outstanding medical records reflecting treatment 
for the veteran's psychiatric disorder, verify his employment 
history since 1992, and schedule a VA psychiatric examination 
to determine the level of functional impairment associated 
with his service-connected disorder.

In compliance with the February 1997 remand, the RO obtained 
VA outpatient records showing treatment for various 
disabilities, including PTSD, from September to December 
1993.  An October 1993 report notes complaints of increased 
night terrors, cold sweats, isolation, startle response, and 
hypervigilance over the previous six months.  In addition, 
the veteran reported spells of agitation and depression.  The 
record indicates that the veteran received one year of 
psychiatric treatment at the Vet Center, and was scheduled to 
start further treatment.  

A November 1993 record indicates that the veteran was feeling 
more depressed, and could not sleep.  He explained that he 
awakened frequently due to nightmares, and was fatigued 
throughout the day.  PTSD and depression were diagnosed.  A 
psychiatric consultation was scheduled for later that day.  
The consultation report notes complaints of increased 
insomnia, nightmares and restlessness over the past several 
weeks.  A history of chronic PTSD was noted with a recent 
exacerbation associated with environmental stressors.  The 
final assessment was PTSD, and acute and severe sleep 
disturbance.  Trazadone was prescribed.

In December 1993, the veteran gave a 10 year history of drug 
and alcohol use immediately following service, but denied 
drinking more than three beers over the past year.  According 
to the record, his girlfriend reported ongoing daily heavy 
use of alcohol.  A physical examination revealed that the 
veteran was alert and oriented to time, place, person and 
object.  He appeared "mildly thin, pale and inattentively 
dressed in a way that would be consistent with ongoing 
alcohol use."  The diagnostic impression was PTSD by 
history, depression, and rule out alcohol abuse.  The 
physician discussed the importance of abstaining from alcohol 
for those suffering from PTSD and/or depression, and 
increased the prescribed Trazadone dosage.

In March 1997 correspondence, the veteran related that he had 
been unemployed for nearly two years, and worked infrequent 
odd jobs, "usually of some kind of manual labor."  He 
stated that he was 50 years old, and asserted that 
prospective employers discriminated against him based on his 
age.  He reported that he experienced degenerative disc 
disease of the cervical spine "most of [his] adult life, but 
most acutely over the past five years," and indicated that 
he was unable to sit or stand for extended periods of time.  
The veteran maintained that his degenerative disc disease 
severely limited certain jobs, and eliminated those that 
required either extended periods of standing or sitting.

In a March 1997 Veteran's Application For Increased 
Compensation Based On Unemployability (Form 21-8940), the 
veteran reported that he earned $20,000.00 per year as a 
carrier with the U.S. Postal Service in 1990, but became too 
disabled to work in January 1991 due to his PTSD.  He related 
that he worked between 50 and 55 hours per week during two 
weeks of employment as a mail handler with the U.S. Postal 
Service in December 1992, and earned approximately $700.00.  
He worked approximately 30 hours per week as a video clerk 
with Top Video from September 1993 to February 1995, and 
earned approximately $650.00 per month.  He was next employed 
as a clerk with the Department of Commerce from March to June 
1995.  He worked between 25 and 30 hours per week, and earned 
approximately $700.00 per month.  The veteran indicated that 
he applied for several jobs over the previous year, but was 
currently unemployed.

A November 1998 VA psychiatric examination report notes that 
the veteran married in June 1998.  He obtained a job as a 
claims clerk at the Seattle RO eight months earlier, and was 
employed on a full-time basis.  The veteran reported that he 
had been unemployed for two or three years, and indicated 
that this was his first full-time job in approximately nine 
years.  He related that he experienced occasional difficulty 
with restlessness during the day, but had not missed any time 
from work.  The veteran stated that he was somewhat 
hypervigilant around others, and startled easily with loud 
noises such as backfires or fireworks.  He explained that he 
felt quite tense when exposed to these noises, and routinely 
visited his wife's parents in Canada on the Fourth of July to 
avoid fireworks.  He stated that he had nightmares 
approximately twice a month, which awakened him in a cold 
sweat.  Further, the veteran reported claustrophobia, 
restlessness, and survivor guilt.  He denied experiencing 
depression, problems with authority figures or coworkers, or 
significant anger or irritability.

While the veteran was generally pleasant and polite on mental 
status examination, his affect was somewhat restricted.  
There was no active suicidal or homicidal ideation or intent, 
and there was no evidence of psychotic thought process.  
Insight and judgment were good, and the veteran was noted to 
be an articulate and well-spoken man. The diagnostic 
impression was AXIS I : Chronic post-traumatic stress 
disorder.  AXIS II : No diagnosis.  AXIS III : None.  AXIS IV 
: Moderately severe.  AXIS V : Current GAF - 51.  The 
examiner noted that the veteran was able to maintain steady 
employment in a very specific setting, and concluded that his 
PTSD had improved since 1993.  He reported that the veteran's 
anxiety symptoms and restlessness might effect the longevity 
of his current job, and commented that his current occupation 
was below his education capability, which was likely 
attributable to his PTSD symptoms.

The veteran was fully oriented to time, place, person, and 
situation on VA psychiatric examination in January 1999.  
There was no evidence of hallucinations or delusions, and his 
memory for recent and remote events was satisfactory.  The 
veteran showed a significant constriction to his range of 
affect, was a tense individual who was quite detached and 
removed emotionally, and had an underlying sense of dysphoria 
about him.  The final assessment was AXIS I : Chronic and 
severe post-traumatic stress disorder, chronic and severe 
dysthymia secondary to post-traumatic stress disorder, and 
past history of alcohol abuse in remission since 
approximately 1992.  AXIS II : No diagnosis.  AXIS III : See 
claims file.  AXIS IV : Level of stressors was catastrophic 
in Vietnam with the veteran seeing intense combat experiences 
as an Infantry Squad Leader with the 1st Air Calvary.  AXIS V 
: Current GAF - 50.  

The examiner opined that the veteran "continue[d] to show 
quite serious impairment with regards to social and 
occupational functioning," and indicated that he was 
functioning at a level much below his innate capabilities due 
to his service-connected psychiatric disorder.  He explained 
that the veteran was prominently detached and removed 
emotionally in his interpersonal relationships, and his lack 
of direction, ambition, and motivation adversely impacted on 
his vocational ability.

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is also satisfied 
that all relevant facts have been developed to the extent 
possible.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (1999).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the November 1999 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

The Board observes that, pursuant to those laws and 
regulations in effect prior to November 7, 1996, a 70 percent 
evaluation for a psychiatric disorder is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people are severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  A 100 percent evaluation may be 
assigned where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
and where the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411 (effective 
from February 3, 1988 to November 6, 1996).

Under the rating criteria in effect after November 7, 1996, 
the criteria for PTSD contemplates that a 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as: Gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1997).

A Global Assessment of Functioning (GAF) score of 50 
(actually the range of scores from 41 to 50) is for 
"[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
cited in Richard v. Brown, 9 Vet. App. 266 (1996). 

The current GAF score summarizing the effects of the symptoms 
of the service connected disability is 50, recognizing 
serious impairment.  The entirety of the evidence indicates 
that symptoms including irritability, social isolation, 
survivor's guilt, and depression have been productive of 
severe impairment since the effective date of the award of 
service connection for the veteran's service-connected 
psychiatric disorder (November 20, 1992).  However, the 
evidence of record does not support an evaluation in excess 
of 70 percent for the veteran's service-connected psychiatric 
disorder under either the old or new rating criteria.  

While the Board cannot tell on the facts of this case whether 
the old or new rating criteria are more favorable to the 
veteran's claim, his symptomatology most closely approximates 
the criteria for a 70 percent evaluation under both 
Schedules.  Under the old rating criteria, although the 
veteran's symptoms are productive of severe impairment, the 
attitudes of all contacts except the most intimate are not so 
adversely affected as to result in virtual isolation in the 
community, he is not totally incapacitated by his 
psychoneurotic symptoms, and he is not demonstrably unable to 
obtain or retain employment.  Despite the veteran's symptoms 
and impairment, he married in June 1998, and is employed on a 
full-time basis as a claims clerk at the Seattle RO.  During 
the January 1999 VA examination, he specifically denied 
experiencing problems with authority figures or coworkers.  
The veteran was noted to be fully oriented to time, place, 
person, and situation, there was no evidence of 
hallucinations or delusions, and his memory was satisfactory.  
Clearly, he does not have totally incapacitating symptoms, 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and he is not demonstrably unable to obtain 
or retain employment.  For these reasons, a rating in excess 
of 70 percent is not warranted under the pre-November 1996 
criteria.

Applying the new criteria, the Board similarly finds that a 
rating in excess of 70 percent is not warranted.  Overall, 
the evidence does not suggest that a rating greater than 70 
percent for the service-connected psychiatric disorder is 
warranted.  The evidence does not indicate that he is totally 
incapacitated socially and occupationally (e.g. he married 
and found employment).  The record plainly fails to show 
manifestation remotely approaching gross impairment in 
thought or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Therefore, a rating in excess of 70 percent, 
applying the new criteria, is not warranted. 

The Board recognizes that a January 1994 VA examination 
report notes a current GAF score of 30, and indicates that 
this was the highest GAF score over the previous year.  A GAF 
score of 30 (actually the range of scores from 21 to 30) is 
for "behavior...considerably influenced by delusions or 
hallucinations OR serious impairment in communication or 
judgment (e.g. sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g. stays in bed all day; no 
job, home or friends)."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  During the January 
1994 VA examination, the veteran reported that he "worked 
well at every job he held," was currently working on a part-
time basis, and had been involved in a relationship over the 
previous 18 months.  He was oriented to person, place, and 
time on mental status examination, and there was no evidence 
of delusional thinking, hallucinations, or a thought 
disorder.  Judgment was fair, and memory and recall were 
intact.  The Board concludes that this opinion regarding the 
veteran's GAF score is inconsistent with the findings made on 
the examination.  Accordingly, the Board concludes that the 
probative value of the GAF score is much diminished since its 
basis is undermined.

On the other hand, a November 1993 report from C.R., the 
veteran's therapist, indicates that the veteran received 
treatment for persisting problems with insomnia, nightmares, 
restlessness, and increasing conflict in his current 
relationship.  She noted that he attended weekly group 
counseling, and couples counseling.  The therapist reported a 
current GAF score of 70, and indicated that the veteran had a 
GAF score of 70 over the previous two years.  The Board finds 
that this opinion is entitled to great probative weight 
because it is based on a period of treatment, rather that one 
examination, and is consistent with the evidence of record.

The Board recognizes the veteran's assertions that his 
advanced age and nonservice-connected degenerative disc 
disease of the cervical spine have limited his ability to 
obtain suitable employment.  However, the adverse effects of 
advancing age and nonservice-connected conditions may not be 
used to support his claim.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993); 38 C.F.R. §§ 3.341, 4.14, 4.16, 4.19.  In this 
regard, the Board notes that while the veteran's service-
connected disability clearly impedes him from engaging in 
certain occupations, the veteran does have some education at 
the college level, and is currently employed on a full-time 
basis.  

The record contains several medical opinions suggesting that 
the veteran has been underemployed as a result of his 
service-connected psychiatric disorder.  However, the Board 
notes that the veteran's service-connected disability must 
preclude him from substantially gainful employment, not the 
employment that he has become most accustomed to or for which 
he is most suited.  The current record is devoid of evidence 
that the veteran was precluded from any substantially gainful 
employment at any time as a result of his service-connected 
disability.  

The Board notes that the Schedule is founded on the principle 
that ratings will represent average industrial impairment, 
not the specific impairment in a particular job.  38 
U.S.C.A., Section 1155.  Based on these and other findings, 
the Board concludes that the amount of impairment 
demonstrated since the effective date of the establishment of 
service connection for PTSD does not rise to or more nearly 
approximate the level of total impairment in the average 
employment setting.  Thus, as the clear preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's disability is 
within the range contemplated by the currently assigned 
evaluation.  The record clearly shows a preponderance of the 
evidence is against a higher evaluation under either set of 
criteria, and thus neither the provisions of 38 C.F.R. § 4.7 
nor the benefit of the doubt doctrine is for application.  
Nothing in this decision is intended to minimize the serious 
character of the service-connected psychiatric disorder, but 
the significant impairment produced by the disorder is 
recognized by the substantial rating currently assigned.  
Moreover, nothing in this decision precludes the veteran from 
applying for an increased rating in the future should his 
symptoms increase in severity.

In deciding the veteran's claim, the Board has considered the 
Court's recent determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

The RO reviewed all the evidence during the period and did 
not limit its consideration to only the "current" evidence 
of disability.  Therefore, the Board concludes that the RO 
adjudication meets the substantive concerns articulated in 
Fenderson and that the veteran was properly notified of the 
basis of the determinations by the RO.  There is no basis to 
return this matter to the RO to have them reissue a SOC or 
SSOC that merely makes small phrasing changes to the 
characterization of the issue.



ORDER

An initial evaluation in excess of 70 percent for a 
psychiatric disorder is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

